UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 TERRI LEA,

         Plaintiff,
                 v.                                      Civil Action No. 22-1396 (JEB)


 DISTRICT OF COLUMBIA, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Terri Lea had an offer for a General Counsel position in the D.C. government —

until she didn’t. Two weeks after extending her that offer, the District revoked it based on a

finding that Lea was not “suitable” for the position. Since then, she has applied for other legal

jobs in the D.C. government but to no avail. She submits that the unsuitability determination,

which is memorialized in her personnel file, is a scarlet letter that has and will continue to bar

her from finding government employment. She has thus brought this suit against the District and

individual government employees involved in her hiring process, alleging that they violated her

constitutional right to due process by tarnishing her reputation without a proper hearing, and that

they are liable for negligent misrepresentation in connection with her offer letter. Defendants

now move to dismiss. As one of Plaintiff’s constitutional theories is infirm, the Court will grant

the Motion in part, but permit the remainder of her suit to move forward.

I.     Background

       The following facts come from the Amended Complaint, which the Court must presume

to be true at this stage of the litigation. In November 2017, Lea applied for the position of



                                                  1
General Counsel for the District of Columbia’s Department of For-Hire Vehicles (DFHV). See

ECF No. 1-3 (Am. Compl.), ¶ 9. After completing a questionnaire, a personality test, and several

rounds of interviews (including one with then-Department Director Ernest Chrappah), id., ¶¶ 10–

17, Lea was informed that she had been selected for the position. Id., ¶ 17.

       On March 15, 2018, Plaintiff received a formal offer in a letter signed by Ventris C.

Gibson, the Director of the District’s Department of Human Resources (DCHR). Id., ¶¶ 20–21.

The offer was contingent on Lea’s completion of criminal-background and consumer-credit

checks and on her compliance with a D.C.-residency requirement. Id., ¶ 22. She accepted her

offer that same day. Id., ¶ 23. Lea then resigned from her old job and relinquished her lease in

Maryland so she could move to D.C, id., ¶ 26, and she prepared the necessary documentation to

complete the background and credit checks. Id., ¶ 27.

       But hold on. Two weeks after extending the offer, the government rescinded it. Id., ¶ 28.

According to its letter of revocation, the District had determined that she was “not suitable for

the position.” Id., ¶¶ 28, 32. The city based that determination on Lea’s prior suspension from

the D.C. Bar. See ECF No. 8-2 (Revocation Letter). Lea was then afforded an opportunity to go

through a paper appeal process but received no “proper, fundamental name clearing hearing.”

Am. Compl., ¶¶ 35–36. On June 8, 2018, she received a final notice of revocation, which

reiterated that she was “unsuitable for employment as a General Counsel.” Id., ¶ 37. The

assessment of her suitability was eventually “memorialized and put in [Lea’s] personnel file,”

which DCHR maintained. Id., ¶ 61. Plaintiff alleges that her file became available to “all future

D.C. government agency personnel officials and prospective hiring decision makers throughout

the [D.C.] government.” Id., ¶ 62.




                                                 2
       Lea has since applied to numerous legal positions in the D.C. government but has

received no interview invitations, much less a job offer. Id., ¶¶ 38, 40. She claims that she is

“foreclosed” from a legal career in D.C. government, and that she has been “automatically

determined to be ‘unsuitable’ and disqualified for any such positions.” Id., ¶ 41.

       To obtain relief from this bar, Plaintiff filed this lawsuit in D.C. Superior Court in

September 2020, see ECF No. 1-2 (Original Compl.), naming the District of Columbia, Ventris

Gibson, Ernest Chrappah, and Ronald Ross (then-Director of the Mayor’s Office of Legal

Counsel) as Defendants. Id. They have since removed it to federal court. See ECF No. 1

(Notice of Removal). The Amended Complaint asserts three counts. The first two allege

violations of her constitutional right to due process under reputation-plus and stigma-plus

theories. Count I seeks injunctive and declaratory relief, while Count II pursues damages under

18 U.S.C. § 1983. See Am. Compl., ¶¶ 42–67. The third count alleges negligent

misrepresentation in relation to her offer of employment. Id., ¶¶ 68–84.

       Defendants now move to dismiss Lea’s Complaint for failure to state a claim; in the

alternative, they ask for summary judgment. See ECF No. 8 (Def. MTD).

II.    Legal Standard

       Because none of Defendants’ dispositive arguments turns on evidence outside of the four

corners of the Complaint, the Court will apply only the standard for a motion to dismiss at this

stage. Federal Rule of Civil Procedure 12(b)(6) permits dismissal of a complaint for failure to

state a claim upon which relief may be granted. In evaluating such a motion to dismiss, courts

must “treat the complaint’s factual allegations as true . . . and must grant plaintiff ‘the benefit of

all inferences that can be derived from the facts alleged.’” Sparrow v. United Air Lines, Inc.,

216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C.




                                                   3
Cir. 1979)). Although “detailed factual allegations” are not necessary to withstand a Rule

12(b)(6) motion, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570) — that

is, the facts alleged in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. A court need not accept as true, then, “a legal

conclusion couched as a factual allegation,” Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006)

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)), nor “inferences . . . unsupported by the

facts set out in the complaint.” Id. (quoting Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994)). And it may consider not only “the facts alleged in the complaint,” but also

“any documents either attached to or incorporated in the complaint[,] and matters of which

[courts] may take judicial notice.” Equal Emp. Opportunity Comm’n v. St. Francis Xavier

Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).

III.    Analysis

        Defendants’ Motion seeks an across-the-board dismissal. The Court begins with their

assertion that Plaintiff’s claims are barred as untimely. It then considers the federal causes of

action in Counts I and II before looking at the state claim alleged in Count III.

        A. Statute of Limitations

        Defendants first submit that Lea’s § 1983 claims are barred by a one-year statute of

limitations. See Def. MTD at 11. There is no dispute that she filed her Complaint more than a

year after her job offer was revoked, but she rejoins that the relevant limitations period is three

years, not one. The Court agrees, given the clear law articulated by our Circuit.




                                                    4
        “[T]he appropriate statute of limitations for a claim brought under section 1983 ‘is that

which the State provides for personal-injury torts.’” Earle v. Dist. of Columbia, 707 F.3d 299,

305 (D.C. Cir. 2012) (quoting Wallace v. Kato, 549 U.S. 384, 387 (2007)). And “where state

law provides multiple statutes of limitations for personal injury actions, courts . . . should borrow

the general or residual statute for personal injury actions.” Owens v. Okure, 488 U.S. 235, 249–

50 (1989). “The District has two statutes of limitations applicable to tort claims: a one-year

statute governing enumerated intentional torts, D.C. Code § 12–301(4), and a three-year residual

statute covering all other tort actions. Id. § 12–301(8). We apply the three-year residual statute

of limitations to a section 1983 claim.” Earle, 707 F.3d at 305; see also Owens, 488 U.S. at 247

n.10 (citing D.C. Code § 12–301(8) as a “residual statute of limitations”).

        Plaintiff filed her initial Complaint roughly two years and five months after the District

revoked her job offer — comfortably within the three-year statute. See Original Compl. at 1

(filing date September 14, 2020); Am. Compl., ¶ 28 (offer rescinded March 29, 2018). Her suit

is thus not untimely.

        B. Section 1983 Claims

        That threshold question answered, the Court now moves to the more complicated issue of

the merits of Lea’s federal causes of action. The factual basis for her § 1983 claims is easy to

grasp: she submits that the District’s failure to hire her, coupled with its assessment that she was

not “suitable” for the General Counsel role, besmirched her name and thus prevented her from

securing any employment in the D.C. government. See Am. Compl., ¶¶ 51–67. The legal

validity of her position that the District, in so doing, violated a constitutionally protected liberty

interest is less straightforward. A review of the legal standards underpinning those causes of

action is a good place to start.




                                                   5
        To state a claim for the denial of procedural due process, which is what Lea maintains

here, “a plaintiff must allege that [(1)] the government deprived her of a liberty or property

interest to which she had a legitimate claim of entitlement, and [(2)] that the procedures attendant

upon that deprivation were constitutionally [in]sufficient.” New Vision Photography Program,

Inc. v. Dist. of Columbia, 54 F. Supp. 3d 12, 28 (D.D.C. 2014) (citation and internal quotations

omitted).

        The Supreme Court has recognized a constitutional liberty interest in one’s reputation.

See Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 573 (1972) (“[W]here a person’s

good name, reputation, honor, or integrity is at stake because of what the government is doing to

him,” that person’s liberty interest is on the line, meaning that “notice and an opportunity to be

heard are essential.”) (internal quotations and citation omitted). But not every stigma or

reputational harm will sustain a due-process claim — there must also be a “plus” factor that takes

the injury from merely reputational to constitutional. In this Circuit, at least, a plaintiff may take

one of two paths to establish a reputation-based due-process violation. See Hutchinson v. CIA,

393 F.3d 226, 231 (D.C. Cir. 2005).

        The first, commonly called a “reputation-plus” claim, requires “the conjunction of

official defamation and [an] adverse employment action.” O’Donnell v. Barry, 148 F.3d 1126,

1140 (D.C. Cir. 1998). “For a defamation to give rise to a right to procedural due process, it is

necessary . . . that the defamation be accompanied by a discharge from government employment

or at least a demotion in rank and pay.” Mosrie v. Barry, 718 F.2d 1151, 1161 (D.C. Cir. 1983).

        The second option is to assert a “stigma-plus” theory. That theory also requires alleging

an adverse official action, but it “differs from . . . [reputation-plus] in that it does not depend on

official speech, but on a continuing stigma or disability arising from” that action. O’Donnell,




                                                   6
148 F.3d at 1140. To bring a claim under the stigma-plus theory, a “plaintiff must show not only

that the government has imposed some stigma upon [her], but also that it has worked some

change in [her] status under law.” Taylor v. Resol. Tr. Corp., 56 F.3d 1497, 1506 (D.C. Cir.

1995). In this Circuit, there are two ways to demonstrate that required change in status. Id.

First, a plaintiff may show that the government’s action “formally or automatically excludes” her

from government employment opportunities. Kartseva v. Dep’t of State, 37 F.3d 1524, 1528

(D.C. Cir. 1994). Alternatively, even if the government action does not have a “binding effect,”

a plaintiff may demonstrate that the action precludes her from such a broad range of

opportunities that it “interferes with [her] constitutionally protected right to follow a chosen trade

or profession.” Id. at 1528–29 (citations and internal quotations omitted).

       While her Complaint is not a model of clarity on this front, Lea appears to assert due-

process violations under both theories. The Court considers each in turn.

                   Reputation Plus

       Defendants contend that Lea’s reputation-plus claim is deficient because “the District

government never employed [Lea], . . . [so] she had no position to lose or demotion to bear.”

See Def. MTD at 12. They are correct.

       Recall that defamation gives rise to a procedural-due-process claim only if it is

“accompanied by a discharge from government employment or at least a demotion in rank and

pay.” Mosrie, 718 F.2d at 1161; cf. Sciolino v. City of Newport News, 480 F.3d 642, 646 (4th

Cir. 2007) (identifying similar rule in Fourth Circuit). Plaintiff’s Complaint, however, alleges

neither a discharge nor a demotion in rank and pay. That is entirely unsurprising, given that Lea

had no preexisting government position from which to be discharged or demoted. Under Circuit

precedent, therefore, even assuming that Plaintiff had plausibly alleged government defamation




                                                  7
(Defendants submit that she did not), she is out of luck. See Croddy v. FBI, No. 00-651, 2006

WL 2844261, at *3 (D.D.C. Sept. 29, 2006) (“Even accepting Plaintiffs’ characterization of

Defendants’ actions as revoking conditional offers of employment, those actions constitute

neither a discharge nor demotion from an employment position. Therefore, Plaintiffs have not

demonstrated the loss of a liberty interest under the ‘reputation-plus’ theory.”)

        Lea might have argued that the government’s refusal to hire her was effectively

equivalent to a discharge or demotion. Mosrie, 718 F.2d at 1161. Even had she done so, the

Court would not be inclined to expand the scope of a reputation-plus claim to include defamation

in the course of a failure to hire. For one, Lea’s claim does not comport with the principle

underlying reputation-based claims that “a constitutionally recognized liberty interest depends on

the existence of a special, tangible relationship between the government and the individual.”

Doe v. Dep’t of Justice, 753 F.2d 1092, 1106 (D.C. Cir. 1985). As a prospective applicant for

government employment, she has yet to establish such a relationship.

        The D.C. Circuit’s rationales for imposing a discharge-or-demotion limitation (expressed

in its decision in O’Donnell) also militate in favor of the Court’s approach. First, the Circuit

there noted that the “conceptual basis for reputation-plus claims” is presumably that “official

criticism will carry much more weight if the person criticized is at the same time demoted or

fired.” O’Donnell, 148 F.3d at 1140. It accordingly held that “[a] lateral transfer, even to a job

that is regarded as a ‘dumping ground,’ cannot form the basis of a reputation-plus claim.” Id.

Lea would thus have to show here that official criticism issued in conjunction with a failure to

hire carries more weight than the same criticism meted out to an existing employee in

conjunction with his lateral transfer to a “dumping ground.” Id. That conclusion is not self-

evident, yet Plaintiff offers no support for it.




                                                   8
       The second justification from O’Donnell similarly suggests that defamation in the course

of a refusal to hire cannot form the basis of a reputation-plus claim. The court explained:

“Requiring a demotion or firing to trigger a defamation claim . . . helps to limit the scope of

permissible due process claims to a small set of truly serious claims, thus limiting the

constitutionalization of tort law.” O’Donnell, 148 F.3d at 1140. Expanding reputation-plus

claims to circumstances such as these would undermine that goal. Permitting claims from people

like Lea would considerably expand the pool of plaintiffs to potential government employees,

not just current and former ones. That cannot be what the O’Donnell court intended when it

sought to limit due-process claims to “a small set of truly serious” ones. Id.

       The Court thus concludes that because Lea has not alleged a discharge or at least a

demotion in rank or pay, she has failed to state a due-process claim based on the reputation-plus

theory. The Court will dismiss Counts I and II to the extent that they rely on that theory.

                   Stigma Plus

       Lea still has cards to play, as she also asserts a claim under the stigma-plus theory.

Seeking dismissal of this basis for Counts I and II as well, Defendants point to two alleged

deficiencies.

       First, apparently assuming that stigma-plus claims are limited in the same way as

reputation-plus ones, Defendants repeat their argument that Lea alleged neither a discharge nor a

demotion. See MTD at 13–14. The Court is not so sure that the theories are so closely linked.

       To begin, the D.C. Circuit has articulated the discharge-or-demotion rule only in the

context of reputation-plus claims. See Mosrie, 718 F.2d at 1161–62 (noting that, to allege what

is now labeled a reputation-plus claim, “it is necessary . . . that the defamation be accompanied

by a discharge . . . or at least a demotion”); O’Donnell, 148 F.3d at 1140; see also Croddy, 2006




                                                 9
WL 2844261, at *3 n.3 (noting that cases suggesting that “job applicants have the same due

process rights as employees . . . are inapposite [to reputation-plus claims]. . . because they

discuss ‘stigma or disability’-type due process claims”). To be sure, opinions from this Circuit

state that both claims require plaintiffs to allege an “adverse employment action.” O’Donnell,

148 F.3d at 1140. But when it discusses the stigma-plus standard, the Circuit uses more

capacious language interchangeably with “adverse employment action,” including the phrases

“official action” and “[g]overnment action.” See, e.g., O’Donnell, 148 F.3d at 1140–41. In any

event, the same term can have different legal meanings in different contexts, cf. Env’t Def. v.

Duke Energy Corp., 549 U.S. 561, 574 (2007) (“[M]ost words have different shades of meaning

and consequently may be variously construed.”) (citation and internal quotations omitted), and

this Court cannot ignore the fact that the Circuit has repeatedly narrowed the category of

“adverse employment actions” in the reputation-plus context without explicitly doing the same in

the stigma-plus context.

       The Circuit has also permitted due-process claims to go forward on a stigma-plus theory

even when there was no official government discharge or demotion. Consider Kartseva, 37 F.3d

1524, in which the Court of Appeals elaborated on the stigma-plus doctrine. Zhanna Kartseva, a

Russian language instructor and translator by trade, performed government-contract work for the

Department of State as an employee of a private company, Statistica. Id. at 1525. In the course

of her contract work, Kartseva failed a government background check, was deemed “unsuitable

for further DOS contract performance,” and was fired by Statistica based on that determination.

Id. at 1526–28. On those facts, the court found that Kartseva had plausibly alleged a violation of

her liberty interest under the stigma-plus theory. Id. at 1527. To be sure, Kartseva was

discharged by someone (her private employer). That was merely a consequence, though, of the




                                                 10
relevant government action, which was not a discharge or a demotion but rather the State

Department’s alleged “disqualification” of Kartseva from certain government contract work. Id.

at 1528; see also O’Donnell, 148 F.3d at 1141 (describing the relevant employment action in

Kartseva as the “denial” of her security clearance). Lea would contend that she, like Kartseva,

was “disqualified” from certain government work because the government labeled her as

“unsuitable” and declined to hire her.

       Applying the discharge-or-demotion rule to reputation-plus but not to stigma-plus claims

also aligns with the reasoning in O’Donnell. Recall that court’s explanation that requiring

discharges or demotions in the reputation-plus context limits such claims to those alleging the

most serious consequences for employees and thus cabins the universe of constitutional torts.

See O’Donnell, 148 F.3d at 1140. As compared to reputation-plus, the stigma-plus theory is in

much lesser need of an external constraint. That is because the latter is naturally limited to

situations with grave employment ramifications, given the requirement that a plaintiff show that

the government stigma “seriously affected, if not destroyed” her ability to pursue her chosen

profession in order to state a claim. See Kartseva, 37 F.3d at 1529 (quoting Greene v. McElroy,

360 U.S. 474, 492 (1959)) (emphasis added); cf. Doe, 753 F.2d at 1106–12 (suggesting that

“plus” factor in liberty-interest due-process claim could be discharge or “foreclosure of future

government employment opportunities,” id. at 1106, though ultimately appearing to blend the

reputation-plus and stigma-plus inquiries, id. at 1112). In contrast with a reputation-plus claim, a

properly pled stigma-plus claim will thus allege significant employment consequences — a

change in “status under law” — regardless of the nature of the official action that triggered those

consequences. See Kartseva, 37 F.3d at 1527; Garcia v. Pompeo, No. 18-1822, 2020 WL




                                                 11
134865, at *6 (D.D.C. Jan. 13, 2020); but see O’Donnell, 148 F.3d at 1141 (appearing to

describe change-in-status requirement as limiting nature of relevant employment action).

       Defendants’ first objection thus falls flat. It is enough, at least for purposes of the stigma-

plus claim, that Lea alleged a “certain adverse [government] action” — the refusal to hire her

due to her unsuitability — that imposed a stigma on her. Campbell v. District of Columbia, 894

F.3d 281, 288 (D.C. Cir. 2018).

       Second, Defendants suggest that because Lea faced nothing more than “difficulty in

obtaining a job in a particular field,” she has failed to satisfy the second requirement of a stigma-

plus claim. See Def. MTD at 14. Defendants have the law correct: a stigma-plus claim cannot

survive a motion to dismiss on the theory that a government action led to mere difficulty finding

a job. The Complaint must allege that the plaintiff has been effectively “foreclosed” from some

category of work. Campbell, 894 F.3d at 288–89.

       This it sufficiently does, albeit in a rather conclusory fashion. Lea alleges that after the

government deemed her unsuitable for the General Counsel position, she was “completely

foreclosed” from “any real prospect of pursuing employment with the District of Columbia

government.” Am. Compl., ¶ 65. She applied to numerous jobs in the government but was

offered no interviews. Id., ¶ 39. Instead, Lea submits, she was “automatically determined to be

‘unsuitable’ and disqualified for any such positions.” Id., ¶ 41. At this stage, the Court must

treat those factual allegations from the Complaint as true and grant Lea “the benefit of all

inferences that can be derived from [them].” Sparrow, 216 F.3d at 1113 (citations and internal

quotations omitted). Thus construed, the allegations sufficiently establish that the government’s

failure to hire Lea “‘formally or automatically exclude[d]’ her” from legal positions in the D.C.

government. Campbell, 849 F.3d at 289 (quoting Kartseva, 37 F.3d at 1528).




                                                 12
                    Qualified Immunity

        Finally, the individual Defendants assert that they are entitled to qualified immunity.

That defense goes nowhere because Lea disavows the assumption on which it is based.

        The doctrine of qualified immunity shields government officials from suit under § 1983

so long as “their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Wilson v. Layne, 526 U.S. 603, 609 (1999)

(citations and internal quotations omitted). Lea submits that the doctrine does not apply here

because “there are no Section 1983 claims against the individual defendants.” ECF No. 10 (Pl.

Reply), ¶ 9.

        The Complaint confirms that assertion. Count II, which contains the § 1983 claims,

names only the District of Columbia as a defendant. See Am. Compl. at 8. Count I, on the other

hand, does name individuals as defendants. See id. at 7. Unlike Count II, however, it does not

invoke § 1983 as its vehicle. See id. at 8 (seeking only declaratory and injunctive relief, and not

relying on § 1983, though invoking same constitutional theories underlying Count II). Because

there are no § 1983 claims against the individual Defendants, the qualified-immunity defense is

inapplicable to this case.

        C. Negligent Misrepresentation

        Last up is Count III for negligent misrepresentation under D.C. law. To state such a

claim, a plaintiff must show “(1) that [the defendant] made a false statement or omitted a fact

that he had a duty to disclose; (2) that it involved a material issue; and (3) that [the plaintiff]

reasonably relied upon the false statement or omission to [her] detriment.” Sundberg v. TTR

Realty, LLC, 109 A.3d 1123, 1131 (D.C. 2015) (citations and internal quotations omitted). The




                                                   13
Court first assesses the facial sufficiency of this count and then considers Defendants’ suggestion

that individual Defendants should be dismissed.

                   Facial Sufficiency

       Lea alleges that Defendants omitted a material fact about her offer upon which she relied

to her detriment. In their offer letter, Defendants stated that she would be required to pass a

criminal-background check and consumer-credit check, but they mentioned “no further

contingencies or conditions” and made no reference to a “suitability” screening. See Am.

Compl., ¶¶ 72, 76. Lea alleges that she then relied upon that omission: she resigned from her old

job, relinquished her lease in Maryland, and sought a new lease in the District of Columbia (a

condition of her offer). Id., ¶ 74. When the offer was revoked, she was left with a new home in

a new city — and no job.

       Defendants submit several grounds for dismissing the count, but each appears to

misunderstand the nature of Plaintiff’s claim. For one, Lea is not alleging, as Defendants

suggest, that the “unsuitability” determination is the misrepresentation that triggered her claim.

See MTD at 16. Rather, she seeks to hold Defendants liable for declining to disclose that a

suitability finding was a condition of her employment offer. See Am. Compl., ¶ 72. The

veracity of the unsuitability determination is irrelevant to that question.

       Next, Defendants assert that what Plaintiff is really saying “is that if she had known that

Defendants were going to discover . . . her run-ins with the DC Bar, information she chose to

conceal, she would not have burned her own plank by acting precipitously before she had a final

job offer in hand.” MTD at 16. To the extent that this description contains the argument that

Lea should have anticipated an eventual revocation of her offer because she knew of her own

previous “run-ins” with the DC Bar, that position misses the mark. Whatever her own




                                                 14
expectations, Plaintiff plausibly alleged that once she received the offer letter, she reasonably

relied on the representations therein. That letter made no mention of “suitability” and thus gave

no indication that she should anticipate that those “run-ins” would affect her candidacy

(particularly given that she was “in good standing” and “fit to practice law” in D.C. at the time,

see Am. Compl., ¶ 60).

        Finally, Defendants contend that “Plaintiff appears to believe that her conditional job

offer was irrevocable,” and that “[a]s a lawyer, Plaintiff of all people, should have known that

‘conditional’” meant the opposite of irrevocable. See MTD at 16–17. That argument talks right

past Lea’s claim. She plainly concedes that her offer was revocable, but she also asserts that

Defendants, by including certain contingencies in her offer letter but not others, led her to

believe — mistakenly, it turned out — that her offer was revocable on more limited grounds than

was ultimately the case. See Am. Compl., ¶ 73. A complete account of the grounds for

revocation, and not the revocability itself, she submits, was the key omission.

        As Defendants’ contentions largely leave Plaintiff’s negligent-misrepresentation claim

untouched, the Court will deny the Motion as to Count III.

                    Proper Defendants

        Defendants also urge the Court to dismiss the individual Defendants from this cause of

action. See MTD at 15. They assert that because those individuals “were acting within the

scope of their authority as District officials, . . . [Lea’s] claims are official capacity claims for

which they cannot be found individually liable.” Id. To the extent that this argument turns on

the capacity in which Defendants were sued, Lea has a response: the individual Defendants

“were sued in the[ir] individual capacity.” Pl. Reply, ¶ 15. Although the accuracy of that

assertion is less than clear from the Complaint (see Am. Compl. at 1 (listing in caption that




                                                   15
Ronald R. Ross is a defendant “[i]n his individual capacity” but not including that specification

for other individual Defendants)), Defendants make no attempt to dispel that notion beyond a

conclusory assertion in their Motion. See MTD at 15. The Court therefore accepts Lea’s

characterization of her Amended Complaint at this stage in the proceedings.

       Defendants may mean to argue that Lea’s suit must be an official-capacity suit not

because of how it was pled, but because the individual Defendants acted within the scope of their

official authority. To the extent that this is the case, the argument is too underdeveloped for the

court to consider at this stage. See, e.g., Robinson v. Farley, 264 F. Supp. 3d 154, 162 (D.D.C.

2017) (“This Court need not, and will not, address undeveloped arguments for dismissal.”).

Defendants provide no relevant legal authority elucidating the relationship between an officer’s

scope of authority and individual-capacity suits. They point to nothing but a case describing the

difference between individual- and official-capacity suits in the § 1983 context, which is not only

inapposite to an assessment of a state-tort claim, but also makes no reference to scope of

authority. See Kentucky v. Graham, 473 U.S. 159 (1985).

       Defendants’ attempt to extricate the individual Defendants from Count III does not

succeed.

IV.    Conclusion

       For the foregoing reasons, Defendants’ Motion to Dismiss will be granted in part and

denied in part. A separate Order so stating will issue this day.




                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
Date: August 8, 2022




                                                 16